Lacombe, J.,
(orally.) The difficulty with this case is that the expense which has been incurred is not an expense that had anything to do with the shipment or transportation of the article to the United States. It is an expense which the importer for his own pleasure has put upon the article that he bought, and it enters into the value of the article when it leaves the other side. Congress in the act of 1883 has provided that those expenses which, before shipment, were incurred in order to get the article on,shipboard in such proper condition for transportation as to conform to the customs of trade in that regard should be excluded from the valuation. The expenses of packing, boxes, cartons, etc., all of which were essential elements in the process of shipment and transportation, are thus excluded under the act of 1883, but this case presents no element of that kind at all. If, for any reason of his own, the importer decided to color these grains some particular color, that would have nothing to do with their transportation, nor has his making them larger or smaller, so long as such charge does not operate to facilitate such transport. I do not see that the charge falls within the kind of charges that are covered by the amendment of 1883, but that it is fairly to be considered as entering into the value of the article. I shall therefore direct a verdict for the defendant.